Citation Nr: 0926854	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  04-37 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to August 
1968.  He died in November 2000.  The appellant is the legal 
guardian of the Veteran's surviving child.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs Regional Office in San Diego, 
California.

This claim was filed by the appellant on behalf of his ward, 
the Veteran's surviving minor child.  A prior claim for death 
pension, filed by the minor child's mother "J.C.", was 
granted in August 2001.  In light of the fact that the 
appellant has changed and that the claim is for service 
connection for the cause of death and not for death pension, 
the Board will address this issue on a de novo basis.


FINDINGS OF FACT

1.  The Veteran died in November 2000.  The death certificate 
lists the immediate cause of death as acute myocardial 
infarction, due to coronary artery disease, with diabetes 
mellitus listed as contributing but not resulting in the 
underlying cause.  

2.  At the time of the Veteran's death, service connection 
was not in effect for any disabilities.

3.  Myocardial infarction, coronary artery disease and 
diabetes mellitus were not shown during active service or for 
many years afterward, nor were any other cardiovascular 
problems.

4.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
Veteran's death.

5.  The Veteran was not rated totally disabled for a 
continuous period of at least 10 years prior to his death, 
nor was the Veteran's total evaluation continuously in effect 
from the date of separation from service, nor was the Veteran 
a former POW.


CONCLUSIONS OF LAW

1.  Service connection for the Veteran's cause of death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1137, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 
(2008).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that service connection is warranted 
for the cause of the Veteran's death.  Specifically, he 
asserts that the Veteran's overseas service caused stress 
that eventually led to hypertension and diabetes mellitus 
which then led to the Veteran's death.  Alternately, the 
appellant has asserted exposure to herbicides in Vietnam 
during service which may have contributed to the cause of the 
Veteran's death.

The Board must note that there is no indication in the 
Veteran's service records that he ever served in Vietnam.  
Indeed, the Veteran's overseas service during the Vietnam War 
took place entirely in Germany, as verified by a statement 
submitted by the Veteran's mother.  There is therefore no 
need to address presumptive service connection due to 
herbicide exposure as there is no basis to find that the 
Veteran was ever exposed to herbicides during service.

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  

The Veteran's certificate of death indicates that he died in 
November 2000.  The death certificate lists the cause of his 
death as acute myocardial infarction due to coronary artery 
disease.  Diabetes mellitus was listed as contributing to 
death but not resulting in the underlying cause of coronary 
artery disease.  No other conditions were cited as 
contributing to death, providing some evidence against this 
claim (as none of these problems were indicated in service).

At the time of his death, service connection was not in 
effect for any disabilities, providing more limited evidence 
against this claim.

The Veteran's service treatment records (STRs) do not show 
that he was ever diagnosed with hypertension or any 
cardiovascular problems.  The Board finds that the STRs 
provide more evidence against this claim.

The post-service medical evidence consists of private 
treatment records for a variety of medical complaints after 
service, as well as records from Desert Regional Medical 
Center at the time of death.  

The Board finds that the post-service records provide 
evidence against this claim, failing to show or indicate a 
connection between the Veteran's death and service or a 
service connected disorder. 

The Veteran was not treated for, or diagnosed with, any 
cardiovascular problems during service, and the earliest 
medical evidence of any cardiovascular disorder is in 
approximately 1992, at which time the Veteran was initially 
diagnosed with ischemic heart disease and showed no prior 
history of hypertension or diabetes.  This is approximately 
24 years after separation from service.  Therefore, even if 
relevant medical treatment were shown during service (which 
it is not), this lengthy period without treatment is evidence 
that there was not a continuity of symptomatology, and it 
weighs against the claim.  See Maxson v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining 
if service-connection is warranted, including a lengthy 
period of absence of complaints) 

Furthermore, there is no evidence of any hypertension or 
other cardiovascular condition that was manifest to a 
compensable degree within one year of separation from service 
to warrant service connection under 38 C.F.R. §§ 3.307, 
3.309.  The Board finds that the evidence is probative 
against a direct service connection for the cause of death.

The appellant submitted a statement from Dr. "L.", who 
reviewed the Veteran's medical records after his death.  Dr. 
L. opined that the Veteran's death was causally related to 
his "service related health difficulties which he received 
before, during, and after his being sent overseas during the 
Vietnam Era."  

Dr. L. opined that the Veteran suffered from stress caused by 
his overseas service which led to fatigue and alcoholism.  
Dr. L. cited the Veteran's family history of hypertension and 
diabetes and opined that the stress, the family history, and 
the Veteran's weight problem all led to the Veteran's 
eventual death by myocardial infarction.  Dr. L.'s opinion 
was based upon a review of private treatment records and 
"service related records".  Dr. L. did not review the 
claims file nor did he ever meet the Veteran.  

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part: 

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Medical evidence that is speculative, general or inconclusive 
in nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996).  

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  However, the Board cannot reject an 
opinion of a health care provider merely because of the level 
of his or her training.  See Goss v. Brown, 9 Vet. App. 109 
(1996) (to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments.)  See also Black v. Brown, 10 Vet. App. 297, 284 
(1997) (in evaluating the probative value of medical 
statements, the Board must looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data.)

Both the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) and the Court have specifically 
rejected the "treating physician rule."  White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  Instead, in offering guidance on the 
assessment of the probative value of medical opinion 
evidence, the Court has instructed that it should be based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  See 
Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); see 
also Guerrieri, supra.

A physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  

The Board finds that the post-service statement by Dr. L. 
provides limited evidence in support of this claim, of low 
probative value as it fails to show or indicate that the any 
of the Veteran's health care providers during the Veteran's 
lifetime believed that there was a connection between his 
death and service or a service connected disorder. 

The Board must find that the preponderance of the evidence is 
against the claim that the Veteran's cause of death (acute 
myocardial infarction due to coronary artery disease with 
contributing diabetes mellitus) was related to his service.  
The Board finds that the medical evidence that supports this 
claim is clearly outweighed by the medical evidence against 
his claim.  Additionally, the positive opinion that the 
Veteran's death was causally related to his "service related 
health difficulties which he received before, during, and 
after his being sent overseas during the Vietnam Era" is 
clearly outweighed by the evidence against this claim.  In 
this regard, it is important to note that the Veteran was not 
service connected for hypertension or diabetes mellitus.  
Accordingly, the claim must be denied.

The Board has considered the appellant's written testimony, 
submitted in support of the argument that the Veteran's cause 
of death should be service connected.  However, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection".  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Cardiovascular disease is not capable of lay diagnosis, and 
lay testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to medical causation 
related to service many years ago.  The Board has therefore 
determined that the appellant's written testimony is 
outweighed by the service treatment records (which do not 
show that the Veteran had any cardiovascular problems during 
service), and the post-service medical evidence (indicating 
cardiovascular disease that began many years after service, 
and not indicating evidence associating the cause of death 
with service), and that this evidence shows that service 
connection is not warranted for the Veteran's cause of death.

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Similarly, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Applicable to the appellant's claim, is the statement of the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), in footnote 4 of the Jandreau decision, that 
"[s]ometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer."  Id.  
Here, the appellant seeks to offer an opinion as to the 
etiology of the Veteran's coronary artery disease.  He has 
not demonstrated the requisite medical knowledge to render an 
opinion as to so complex an issue.  Hence, his opinion in 
this regard is not competent evidence.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b).

DIC benefits under 38 U.S.C.A. § 1318

If the Veteran's death is not determined to be service 
connected, as in this case, a surviving spouse or children 
may still be entitled to benefits.  Pursuant to 38 U.S.C.A. § 
1318(a), benefits are payable to the surviving spouse or 
children of a "deceased veteran" in the same manner as if 
the death were service connected.  A "deceased veteran" for 
purposes of this provision is a veteran who dies not as the 
result of the veteran's own willful misconduct, and who at 
death was either was in receipt of compensation, or was 
"entitled to receive" compensation, for service-connected 
disabilities rated totally disabling.  38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22(a).

The Veteran's service-connected disabilities must have been 
either continuously rated totally disabling for ten or more 
years immediately preceding death or continuously rated 
totally disabling for at least five years from the date of 
the veteran's separation from service.  Id.  The total rating 
may be schedular or based on unemployability.  38 C.F.R. § 
3.22(c).

At the time of his death in November 2000, the Veteran was 
not service-connected for any disabilities and there were no 
outstanding claims by the Veteran for service connection.  
Therefore, a total rating had not been in place ten or more 
years immediately preceding death or for at least five years 
from the date of the Veteran's separation from service.  
There is also no basis in the post-service medical record to 
indicate that the Veteran was entitled to receive a 100 
percent rating 10 years before his death.
 
In essence, the facts of this case are not in dispute and the 
law is dispositive.  Accordingly, the appellant's claim must 
be denied for lack of legal merit.  See Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).

Duty to notify and assist

When addressing the merits of the appellant's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the appellant dated in January 2002, March 2002, January 
2003, and May 2005.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


